          Case 3:20-cv-00807-SDD-RLB             Document 1      11/25/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA


VERONICA RICHARDSON                                                   CIVIL ACTION

VERSUS                                                                NO. 3:20-CV-0807

HARTFORD LIFE AND ACCIDENT INSURANCE COMPANY,
THE LONG TERM DISABILITY PLAN FOR PRICEWATERHOUSECOOPERS LLP and
PRICEWATERHOUSECOOPERS LLP HEALTH & WELFARE BENEFITS PLAN

                                          COMPLAINT

     The Complaint of Veronica Richardson respectfully alleges:

1.      This is a claim for ERISA long term disability benefits, as well as other employee benefits

        that would have continued had Hartford not wrongfully terminated her disability benefits,

        such as health and life insurance benefits among other employee welfare benefits.

2.      This Court has jurisdiction and venue under 29 U.S.C. Sec. 1001, et seq.; 29 U.S.C. Sec.

        1132(e)(1)(2).

3.      Plaintiff, Veronica Richardson, of lawful age and a resident of Baton Rouge, Louisiana,

        is a plan participant and beneficiary of an ERISA plan created by her employer,

        PricewaterhouseCoopers LLP and an insured participant of a group disability policy issued

        by Hartford Life and Accident Insurance Company.

4.      Defendant, Hartford Life and Accident Insurance Company (“Hartford”), is a foreign

        corporation, doing business in Louisiana. Upon information and belief, Hartford is

        incorporated in Hartford, Connecticut, and its principal place of business is in the state of

        Connecticut.




                                                 1
        Case 3:20-cv-00807-SDD-RLB             Document 1       11/25/20 Page 2 of 4




5.    Defendant, The Long Term Disability Plan for PricewaterhouseCoopers LLP, is a

      group long term disability benefit plan offered by PricewatershouseCoopers LLP to

      employees such as Plaintiff.

6.    Defendant, PricewaterhouseCoopers LLP Health & Welfare Benefits Plan, is an

      employee welfare benefit plan offered to employees such as Plaintiff and which provided

      continuing employee welfare benefits upon approval of Plaintiff’s claim for long term

      disability benefits.

7.    Upon information and belief, Hartford issued a group disability policy insuring the

      employees of PricewaterhouseCoopers LLP. Plaintiff is a beneficiary and insured under

      the policy. Alternatively, Hartford served as the claims administrator for The Long Term

      Disability Plan for PricewaterhouseCoopers LLP.

8.    ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 U.S.C. Sec. 1104(a)(1).

9.    Plaintiff filed a claim for disability benefits with the Plan because her medical condition

      precluded her from continuing to perform the duties of her job on a fulltime basis. Plaintiff

      suffers from disabling medical conditions such as severe back pain with radiculopathy,

      Stage III kidney disease, edema, bursitis in both hips, major depressive disorder, type II

      diabetes, uncontrolled hypertension, wheezing, and bilateral hip pain.

10.   Plaintiff is disabled under the terms of the group disability plan.

11.   Plaintiff has been determined to be disabled by the Social Security Administration and is

      receiving Social Security disability benefits.

12.   Defendants unlawfully denied Plaintiff benefits she is entitled to under terms of the

      disability policy. As a result of the termination of long term disability benefits, Plaintiff




                                                2
           Case 3:20-cv-00807-SDD-RLB           Document 1      11/25/20 Page 3 of 4




      lost valuable employee welfare benefits, such as health and life insurance, among other

      employee welfare benefits that she would have continued to receive had her claim for long

      term disability benefits been approved.

13.   Plaintiff appealed the denial, but Defendants upheld its previous decision.

14.   Defendant’s denials are based on insubstantial evidence and are arbitrary and an abuse of

      any purported discretionary authority.

15.   Plaintiff has exhausted her administrative remedies and now files this suit to reverse

      Defendants’ denial of benefits.

16.   Defendants have abused any purported discretionary authority as plan administrator by

      denying Plaintiff’s claim for disability benefits.

17.   Defendants administered Plaintiff’s claim with an inherent and structural conflict of

      interest as Defendants are liable to pay benefits from its own assets to Plaintiff, and each

      payment depletes Defendants’ assets.

18.   Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

      continuing to suffer economic loss as a result.

19.   Plaintiff is entitled to an award of interest on all money that Defendants should have paid

      to Plaintiff.

20.   The standard of review in this matter is de novo.

21.   Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

      recover benefits due to her under the Plan.


      WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

      1.       For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

               post-judgment interest;



                                                3
     Case 3:20-cv-00807-SDD-RLB              Document 1    11/25/20 Page 4 of 4




2.       For all reasonable attorney fees;

3.       For costs of suit; and

4.       For all other relief as the facts and law may provide.


                                                 Respectfully submitted,

                                                 /s/ Reagan L. Toledano
                                                 Willeford & Toledano
                                                 Reagan L. Toledano (La. 29687)
                                                 James F. Willeford (La. 13485)
                                                 201 St. Charles Avenue, Suite 4208
                                                 New Orleans, Louisiana 70170
                                                 (504) 582-1286; (f) (313)692-5927
                                                 rtoledano@willefordlaw.com




                                             4
